IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COALITION FOR AFFORDABLE UTILITY   :   No. 658 MAL 2015
SERVICES AND ENERGY EFFICIENCY     :
IN PENNSYLVANIA; THE TENANT        :
UNION REPRESENTATIVE NETWORK       :   Cross Petition for Allowance of Appeal
AND ACTION ALLIANCE OF SENIOR      :   from the Order of the Commonwealth
CITIZENS OF GREATER                :   Court
PHILADELPHIA,                      :
                                   :
               Cross Petitioners   :
                                   :
                                   :
          v.                       :
                                   :
                                   :
PENNSYLVANIA PUBLIC UTILITY        :
COMMISSION,                        :
                                   :
                  Respondent       :
                                   :
RETAIL ENERGY SUPPLY               :
ASSOCIATION, PHILADELPHIA AREA     :
INDUSTRIAL ENERGY USERS GROUP,     :
OFFICE OF SMALL BUSINESS           :
ADVOCATE, OFFICE OF CONSUMER       :
ADVOCATE, FIRST ENERGY             :
SOLUTIONS CORP., DIRECT ENERGY     :
SERVICES, LLC,                     :
                                   :
                  Intervenors      :

TANYA J. MCCLOSKEY, ACTING         :   No. 659 MAL 2015
CONSUMER ADVOCATE                  :
                                   :
                                   :   Cross Petition for Allowance of Appeal
          v.                       :   from the Order of the Commonwealth
                                   :   Court
                                   :
PENNSYLVANIA PUBLIC UTILITY        :
COMMISSION                         :
                                   :
                                   :
                                   :
TENANT UNION REPRESENTATIVE
NETWORK, RETAIL ENERGY SUPPLY
ASSOCIATION, PPL ENERGYPLUS LLC,
                                          :
OFFICE OF SMALL BUSINESS ADVOCATE,
                                          :
DIRECT ENERGY SERVICES LLC,
COALITION FOR AFFORDABLE UTILITY
                                          :
SERVICES AND ENERGY EFFICIENCY IN         :
PENNSYLVANIA, CAUSE PA, ACTION            :
ALLIANCE OF SENIOR CITIZENS OF            :
GREATER PHILADELPHIA,                     :
                                          :
                  Intervenors             :
                                          :
                                          :
                                          :
                                          :
CROSS PETITION OF: COALITION FOR          :
AFFORDABLE UTILITY SERVICES AND           :
ENERGY EFFICIENCY IN                      :
PENNSYLVANIA; THE TENANT UNION            :
REPRESENTATIVE NETWORK AND                :
ACTION ALLIANCE OF SENIOR                 :
CITIZENS OF GREATER PHILADELPHIA          :


                                     ORDER



PER CURIAM

     AND NOW, this 5th day of April, 2016, the Cross Petition for Allowance of Appeal

is DENIED.




                      [658 MAL 2015 and 659 MAL 2015] - 2